Citation Nr: 1236905	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for poor circulation of the bilateral hands.

2.  Entitlement to service connection for poor circulation of the bilateral feet.

3.  Entitlement to an initial evaluation in excess of 30 percent for a respiratory disability, characterized as recurring bronchitis and bronchopneumonia, and bronchiectasis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 2002.  Available service personnel records show prior service with the Air National Guard, beginning in 1969.  The Veteran retired from service in December 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran was provided a Travel Board hearing in June 2011.  A transcript of the testimony offered at this hearing has been associated with the record.

This matter was last before the Board in August 2011 when it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When these matters were last before the Board in August 2011, they were remanded inter alia, to afford the Veteran VA examinations to address the etiology of his claimed disabilities of the hands and feet, as well as the severity of his service-connected respiratory disability, characterized as recurring bronchitis and bronchopneumonia, and bronchiectasis.  In November 2011 such an examination was obtained and a report thereof has been associated with the record.  

With respect to the Veteran's claimed disabilities manifested by poor circulation of the bilateral feet and hands, in its August 2011 remand, the Board directed that the Agency of Original Jurisdiction (AOJ) obtain an examination on whether it was at least as likely as not that any such condition was related to any disease or injury in service.  In regards to the feet, the August 2011 examiner diagnosed Charcot-Marie-Tooth (CMT) disease and rendered a negative etiological opinion solely on whether the condition was related to his service-connected low back disability, noting that CMT was a genetic disorder.  With respect to the hands, the examiner felt that the Veteran may have a condition called Raynaud's phenomenon, "which was not related to a back condition."  The examiner did not address either the hands or the feet as directly attributable to service, as directed by the Board.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

Likewise, when the Veteran's claim for an evaluation in excess of 30 percent was remanded in November 2011, the Board asked that the examiner identify the number of incapacitating episodes of infection per year and whether there are near constant findings of anorexia, weight loss, and frank hemoptysis and requiring antibiotic use almost continuously.  The Board asked that the examiner identify these findings, if present, in light of the Veteran's prior assessment of bronchiectasis, which is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6601 and contemplates this symptomatology.  A review of the examination report documents that the examiner did not assess bronchiectasis.  However, on VA examination in September 2006 this condition was assessed.  Under these circumstances, the Board feels that further clarification on this point is needed from the examiner, particularly as assessment of this condition could substantiate a higher evaluation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).


Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the November 2011 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's bilateral foot and hand complaints.  The examiner is asked to review the November 2011 examination report in conjunction with the claims file and offer an opinion on whether it is at least as likely as not (i.e., probability greater than 50 percent) that the assessed conditions of the feet and hands had their onset during his period of active service from 1983 to 2002, or are otherwise related to that period of service.   

If the examiner who performed the November 2011 examination finds that another examination is necessary or is unavailable to complete this addendum, the claims file should be provided to another appropriate examiner.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  The examiner's attention is directed to testimony provided by the Veteran regarding the history of these complaints during his personal hearing in June 2011.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Refer the claims folder to the examiner who performed the November 2011 examination (if available) to obtain an addendum opinion providing rationale as to their non-assessment of bronchiectasis, noting that this condition had been assessed on prior VA examination.  

If, after a review of the claims file and the November 2011 VA examination, the examiner does assess bronchiectasis, the examiner is asked to identify the total duration of incapacitating episodes of infection per year.  The examiner should also indicate whether there are near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic use almost continuously.  In this regard, the examiner should be advised that the regulation defines an incapacitating episode as one requiring bed rest and treatment by a physician. 

If the examiner who performed the November 2011 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


